       Case 1:19-cv-03777-CM-BCM Document 55 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           12/17/2020
    TED AMLEY,
                 Plaintiff,                               19-CV-3777 (CM) (BCM)
         -against-                                        ORDER
    SUMITOMO MITSUI BANKING
    CORPORATION,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        By letter dated December 14, 2020 (Dkt. No. 51), the parties jointly request that the Court
(1) execute a consent order (Dkt. No. 51-1) resolving certain privilege disputes; (2) seal the exhibit
at Dkt. No. 40-21; and (3) extend the deadlines to move for summary judgment or file a Joint
Pretrial Order. (Dkt. No. 51.)

         The requests are GRANTED to the extent that: (1) the Court will separately execute the
parties' consent order; (2) Dkt. No. 40-21 shall be placed under seal; and (3) the deadline to move
for summary judgment – or if there are no summary judgment motions, to file the parties' Joint
Pretrial Order – is hereby EXTENDED to thirty (30) days following the close of all discovery. 1

       The Clerk of Court is respectfully directed to modify the viewing level of Dkt. No. 40-21
to applicable parties, permitting access only by the Court, plaintiff Ted Amley, and defendant
Sumitomo Mitsui Banking Corporation.

Dated: New York, New York
       December 17, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




1
  The Court notes that plaintiff has withdrawn his request to extend the discovery schedule to
accommodate expert ethics testimony. (Dkt. No. 52.) Neither party has identified any other
potential expert testimony in this action. The Court declines plaintiff's invitation to provide an
advisory opinion as to whether it would be willing to "revisit" the issue of expert discovery in the
future, in response to a hypothetical motion, not yet made, regarding a hypothetical expert, not yet
identified, concerning a hypothetical topic, not yet described.
